         Case 2:16-cr-00094-wks Document 565 Filed 06/29/20 Page 1 of 3




                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF VERMONT


 UNITED STATES OF AMERICA

        v.                                                No. 2:16-CR-94-1

 BRIAN FOLKS


        GOVERNMENT’S RESPONSE TO THE DEFENDANT’S SUPPLEMENTAL
          SUBMISSION FOLLOWING THE HEARING ON PSR OBJECTIONS

       The evidence indicates that Katelynn was a minor when she first met Folks. Folks

thereafter immediately directed Katelynn to prostitute for his financial benefit. Accordingly, the

Presentence Investigation Report (“PSR”) properly assigned Folks a two-level enhancement for

using a minor to commit a crime pursuant to U.S.S.G. § 3B1.4.

       Katelynn was born on March 11, 1995, meaning that she turned eighteen on March 11,

2013. Tr., Trial Day Six, Vol. I at 35. Katelynn testified that she was seventeen when she met

Folks in the Spring. Id. at 37. Katelyn further agreed that early 2012 sounded about right as far

as when she met Folks. Id. According to Katelynn, Folks specifically knew her age because his

girlfriend at the time found her birth certificate and told Folks that Katelynn was seventeen. Id.

at 45. Katelynn’s birth certificate was among the possessions that she had at the time, as she had

two pillow cases full of clothes and no other form of identification other than her birth

certificate. Id. at 46. In essence, Katelynn gave Folks her birth certificate to ensure he could

safeguard it so that it would not become lost. Id.

       Folks recruited Katelynn to prostitute for him, claiming that she would make more money

with him to sustain her drug habit. Id. at 37-40. Katelynn agreed to this, and she began living in

various hotel rooms with Folks to engage in prostitution after being kicked out of her mother’s



                                                 1
          Case 2:16-cr-00094-wks Document 565 Filed 06/29/20 Page 2 of 3




house. Id. at 40. Over time, Folks referred to Katelynn as his “main bitch” because she made

the most amount of money prostituting for him. Id. at 49. One of the first women that Katelynn

met who also prostituted for Folks happened to be “Nikki.” Id. at 40-41. Ultimately, Katelynn

estimated that she prostituted for Folks for a couple of months, and stopped her association with

him at the end of summer or early fall. Id. at 67.

       Jasmine testified that one of her prostitution names was “Nikki,” and she identified

Katelynn as one of the women who she worked most closely with while she prostituted for

Folks’ financial benefit. Tr., Trial Day Six, Vol. II at 64-67. In fact, Jasmine clarified that she

had never met Katelynn before until she met her through Folks. Id. at 105. Jasmine testified that

her son was born in October 2012, and that she met Folks a couple of months after her son was

born. Id. at 61-62. Jasmine remembered that Katelynn was already prostituting for Folks at the

time that she met Folks and started prostituting for him. Id. at 83-84 & 105-106. Jasmine

testified that she left Folks in June 2013, and that Katelynn was still prostituting for him when

she left. Id. at 103-104.

       In addition to the testimony referenced above, law enforcement agents recovered

electronic evidence related to Katelynn from Folks’ computer and introduced it into evidence at

his trial. See, e.g., Gov’t Ex. 51B. For example, images recovered from Katelynn’s folder

within Folks’ computer showed Backpage screenshots that were taken in April 2013. Id. Other

images of Katelynn were taken later that summer, such as June and July 2013. Id. All of these

images depicted Katelynn posing in hotel rooms. Id. A couple images of Katelynn were taken

as late as September 2013. Id.

       While Katelynn might have been mistaken as to when she exactly began prostituting for

Folks, the evidence referenced above collectively demonstrates that she was seventeen when she



                                                  2
         Case 2:16-cr-00094-wks Document 565 Filed 06/29/20 Page 3 of 3




met and began prostituting for him. Folks focuses all of his pleading on Katelynn’s credibility,

arguing that her memory cannot be trusted. See Docket No. 564, at 2-3. However, Jasmine’s

testimony supports Katelynn’s testimony that she prostituted for Folks prior to turning eighteen

in March 2013. For example, Jasmine puts Katelynn with Folks in late 2012 or early 2013 by

virtue of the fact that Jasmine met Folks a couple of months after her son’s birth in October

2012, and she met Katelynn at the time. Folks does not question Jasmine’s memory, likely

because her memory was unambiguous since she anchored her dates around significant life

events such as the birth of her son and pictures she posted of her son on social media. The

electronic evidence recovered from Folks’ computer also supports Katelynn’s timeline, as there

were no images of Katelynn in Government Exhibit 51B that were taken after September 2013,

supporting Katelynn’s testimony that she left Folks sometime in late summer or early fall.

       In sum, the totality of the trial evidence shows that Katelynn met Folks when she was

seventeen. This likely occurred in late 2012 or early 2013 based upon Jasmine’s unambiguous

testimony that she prostituted for Folks from a couple of months after her son was born in

October 2012 until she left Folks in June 2013. Either way, it occurred prior to March 2013

when Katelynn turned eighteen. Therefore, Folks should receive the two-level enhancement

under U.S.S.G. § 3B1.4 for using a minor to commit a crime.

       Dated at Burlington, in the District of Vermont, June 29, 2020.


CHRISTINA E. NOLAN                                   ERIC DREIBAND
United States Attorney                               Assistant Attorney General
                                                     Civil Rights Division

By: /s/ William B. Darrow                            By: /s/ Matthew T. Grady
WILLIAM B. DARROW                                    MATTHEW T. GRADY
Assistant U.S. Attorney                              Special Litigation Counsel
P.O. Box 570                                         150 M Street NE, Room 7.204
Burlington, VT 05402-0570                            Washington, DC 20530

                                                3
